                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MARCELLUS A. JONES,                              No. 4:18-CV-02353

                 Plaintiff,                          (Judge Brann)

         v.

    JOHN WETZEL, et al.,

                 Defendants.

                                        ORDER

                                     MAY 15, 2019

        Marcellus A. Jones, a Pennsylvania state prisoner, filed this civil rights action

alleging that numerous defendants violated his rights during his incarceration.1 In

January 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court dismiss several defendants from

this action on the ground that the complaint fails to state a claim against those

defendants and instead attempts to hold them liable based solely on their supervisory

status.2 Jones filed timely objections to the Report and Recommendation after

receiving two extensions from this Court.3




1
     Doc. 1.
2
     Doc. 10.
3
     Docs. 15, 17, 18.
       “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”4

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or

recommendations.5        After reviewing the record, the Court finds no error in

Magistrate Judge Carlson’s recommendation, with one exception.                        Although

Magistrate Judge Carlson recommends dismissing all defendants with the exceptions

of Hoffner, Robert Boyce, Pottage, Moser, Young, Dowd, and Beach, the complaint

also seeks to hold Edem liable based upon his personal actions,6 and Edem will

therefore not be dismissed from the action at this time.7 Consequently, IT IS

HEREBY ORDERED that:

       1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

               (Doc. 10) is ADOPTED in part;




4
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
6
    Doc. 1 at 11.
7
    In his objections, Jones notes that he made allegations against three individuals—McCord,
    Palerino, and Nurse Kathy—based upon their personal conduct, and asserts that Magistrate
    Judge Carlson therefore erred in recommending their dismissal from the case. (Doc. 18 at 2-
    4). However, none of those individuals are named as defendants in this matter. (See Doc. 1 at
    2-6).
                                                2
2.   Jones’ request for a specified sum of unliquidated damages is

     STRICKEN;

3.   All defendants with the exceptions of Hoffner, Boyce, Pottage, Moser,

     Young, Dowd, Beach, and Edem are DISMISSED;

4.   Jones may file an amended complaint within 30 days of the date of this

     Order that addresses the deficiencies identified in Magistrate Judge

     Carlson’s Report and Recommendation.        Failure to timely file an

     amended complaint will be deemed an election to proceed only with

     respect to remaining Defendants; and

5.   Service is deferred pending receipt (or non-receipt) of Jones’ amended

     complaint.



                                     BY THE COURT:


                                     s/ Matthew W. Brann
                                     Matthew W. Brann
                                     United States District Judge




                                 3
